Citation Nr: 1456107	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-10 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for left total knee replacement with history of arthritis, claimed as left knee disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1982 to November 1986 and November 2004 to January 2006.  He also had periods of full-time duty with the National Guard that equates to active duty for training (ACDUTRA) from May 2002 to November 2004 and January 2006 to October 2010.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In April 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

Although the issue of entitlement to service connection for depression was also included on the Veteran's April 2012 substantive appeal, service connection for this issue was subsequently granted in a November 2012 rating decision.  Because the grant of service connection represents a full grant of all benefits sought on appeal, this issue is no longer before the Board.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's left knee arthritis was aggravated by active duty service.



CONCLUSION OF LAW

The criteria for service connection for left total knee replacement with history of arthritis have been met.  32 U.S.C.A. § 502(f), 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for his left total knee replacement with history of arthritis (left knee disability).  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Service in the Armed Forces includes any active military, naval, or air service.  Also included is any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or injury which incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a).

In this case, the Veteran had several periods of active duty service and ACDUTRA.  First, the Veteran served on active duty from April 1982 to November 1986.  However, the evidence does not establish, and the Veteran has not asserted, his current left knee disability began during this period of active service.   He had an additional period of active duty service from November 2004 to January 2006.

The Veteran was called to full-time duty with the National Guard from May 2002 through November 2004 and January 2006 to October 2010 under 32 U.S.C.A. § 502(f).  Per VA regulations, full-time duty performed by the National Guard under 32 U.S.C.A. § 502 constitutes ACDUTRA.  38 C.F.R. § 3.6.  Therefore, service connection will be granted for any disability sustained as a result of any injury or disease which incurred in the line of duty.  Id.

The evidence, including the reports from two VA examiners, reflects the Veteran was first diagnosed with arthritis in his left knee in October 2003, during this period of ACDUTRA.  However, the evidence does not establish the Veteran's left knee arthritis, which began during this period, incurred in the line of duty.

Regardless, the Veteran then served his additional period of active duty service from November 2004 to January 2006.  Under VA regulations, a Veteran is presumed to be in sound condition when he entered into military service, except for defects, injuries, or condition noted on the entrance examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  In this case, it does not appear the Veteran was provided with an entrance examination prior to entering this period of active service, and therefore no left knee condition was noted.

Although the October 2003 medical records diagnosing left knee arthritis reflect the Veteran had arthritis prior to entry on this period of active service, in order to rebut the presumption of soundness the VA must provide the pre-existing disability was clearly and unmistakably not aggravated by the Veteran's active service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

In this case, the evidence does not establish the Veteran's pre-existing left knee arthritis was not aggravated by his second period of active service.  Instead, in January 2013 a VA orthopedic surgeon opined that his active service "certainly" accelerated his pre-existing left knee osteoarthritis, providing affirmative evidence in support of the Veteran's appeal.  This orthopedic surgeon also opined his left knee osteoarthritis was the cause of his subsequent total knee replacement surgery in 2010.

Based on the foregoing, the Board finds the elements of service connection are met, and the appeal is granted.


ORDER

Service connection for left total knee replacement with history of arthritis is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


